           Case 2:20-cr-00001-JCM-BNW Document 34
                                               32 Filed 10/29/20
                                                        10/26/20 Page 1 of 7
                                                                           8




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   JESSICA OLIVA
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     Email: jessica.oliva@usdoj.gov
 6   Attorneys for the United States of America

 7                                UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEVADA
 8
      UNITED STATES OF AMERICA,
 9                                                   Case No. 2:20-cr-00001-JCM-BNW
                     Plaintiff,
10                                                   Stipulation for a Protective Order
                             v.
11
      CLAUDIA ANN MERRILL,
12
                     Defendant.
13

14

15          1.      On January 31, 2020, defendant Claudia Ann Merrill pleaded guilty to a one-

16   count criminal information pursuant to a plea agreement. ECF Nos. 9, 11, 14. A sentencing

17   hearing is set for December 4, 2020 in this case.

18          2.      Defendant has requested and the Government desires and intends to produce

19   documents and information relevant to defendant’s preparation for that sentencing hearing.

20          3.      The information in this case charges defendant with intentionally devising

21   and participating in a scheme to defraud the United States Department of Veterans Affairs.

22   Specifically, the information charges the defendant submitted materially false applications

23   for Veteran’s Pension and Aid and Attendance benefits in the names of veterans and

24   surviving spouses and diverted the resulting benefits payments to defendant’s control. The
           Case 2:20-cr-00001-JCM-BNW Document 34
                                               32 Filed 10/29/20
                                                        10/26/20 Page 2 of 7
                                                                           8




 1   documents and information to be provided to defendant include but are not limited to

 2   names, contact information, other personal identifying information, medical information,

 3   and financial information about these veterans and their surviving spouses (the “Protected

 4   Information”). The Protected Information is subject to this protective order.

 5          4.      The Government believes this order is necessary as the dissemination of the

 6   Protected Information could endanger the privacy and financial and medical information of

 7   these veterans and their surviving spouses.

 8          5.      In order to protect the privacy of these veterans and surviving spouses, the

 9   parties intend to restrict access to the following individuals: attorneys for all parties, and any

10   personnel that the attorneys for all parties consider necessary to assist in performing those

11   attorneys’ duties in the prosecution or defense of this case, including investigators,

12   paralegals, retained experts, support staff, and any other individuals specifically authorized

13   by the Court (collectively, the “Covered Individuals”).

14          6.      The Covered Individuals shall be advised of the Protective Order, and as such

15   without leave of Court, the Covered Individuals shall not:

16               a. make copies for, or allow copies of any kind to be made by any other person

17                  of the “Protected Information” in this case;

18               b. allow any other person to read, listen, or otherwise review the “Protected

19                  Information” in this case;

20               c. use the “Protected Information” for any other purpose other than preparing to

21                  defend against or prosecute the charge in the information or any further

22                  superseding information or indictment arising out of this case; or

23               d. attach any “Protected Information” to any of the pleadings, briefs, or other

24                  court filings except to the extent those pleadings, briefs, or filings are filed
                                                      2
           Case 2:20-cr-00001-JCM-BNW Document 34
                                               32 Filed 10/29/20
                                                        10/26/20 Page 3 of 7
                                                                           8




 1                   under seal or properly compliant with LR IC 6-1.

 2          7.       The Protected Information shall be segregated from discovery not containing

 3   PII, medical information, and financial information about the veterans and their surviving

 4   spouses, and Defendant shall only be permitted to review the Protected Information in the

 5   presence of defense counsel who shall retain exclusive possession of the Protected

 6   Information. Defense counsel will ensure that any discovery item left with Defendant is

 7   fully redacted of any Protected Information.

 8          8.       Nothing in this stipulation is intended to restrict the parties’ use or

 9   introduction of the “Protected Information” as evidence at trial or support in motion

10   practice. Nothing in this stipulation is intended to bar or otherwise restrict counsel from

11   rendering advice to his or her client with respect to the charge in the Information.

12          9.       The parties shall inform any person to whom disclosure may be made

13   pursuant to this order of the existence and terms of this Court’s order.

14          10.      In the event of an inadvertent disclosure of the Protected Information, the

15   party making or learning of the inadvertent disclosure will immediately:

16                a. Notify the person to whom the disclosure was made that it contains Protected

17                   Information subject to a Protective Order;

18                b. Make all reasonable efforts to preclude dissemination or use of the Protected

19                   Information by the person to whom disclosure was inadvertently made;

20                c. Notify the Government and other parties of the identity of the person to

21                   whom the disclosure was made, the circumstances surrounding the disclosure,

22                   and the steps taken to ensure against further dissemination or use of the

23                   information; and

24                d. Notify the Court in writing under seal.
                                                      3
           Case 2:20-cr-00001-JCM-BNW Document 34
                                               32 Filed 10/29/20
                                                        10/26/20 Page 4 of 7
                                                                           8




 1          11.    The parties reserve the right to seek to modify the terms of this protective

 2   order at a later time pursuant to Federal Rule of Criminal Procedure 16(d)(1). Should a

 3   reasonable need for this protective order cease to exist, on grounds other than a Covered

 4   Individual or some other person violating or circumventing its terms, the Government will

 5   move expeditiously for its dissolution.

 6          12.    Undersigned counsel for the defense hereby stipulate to this protective order.

 7                                              Respectfully submitted,

 8                                              For the United States:

 9                                              NICHOLAS A. TRUTANICH
                                                United States Attorney
10
                                                By: /s/ Jessica Oliva
11                                              Assistant United States Attorney

12

13          For the Defendant:

            /s/ Sanford Shulman
14          Sanford Shulman, Esq.
            Counsel for defendant Claudia Ann Merrill
15

16

17

18

19

20

21

22

23

24
                                                   4
           Case 2:20-cr-00001-JCM-BNW Document 34
                                               32 Filed 10/29/20
                                                        10/26/20 Page 5 of 7
                                                                           8




 1                         UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,
 3                                                     Case No. 2:20-cr-00001-JCM-BNW
                    Plaintiff,
 4                                                     Protective Order
                            v.
 5
      CLAUDIA ANN MERRILL,
 6
                    Defendant.
 7

 8

 9          Based upon the Stipulation of counsel, and for good cause shown, it is hereby

10   ORDERED as follows:

11          1.     The parties’ request for a Protective Order is GRANTED.

12          2.     On January 31, 2020, defendant Claudia Ann Merrill pleaded guilty to a one-

13   count criminal information pursuant to a plea agreement. ECF Nos. 9, 11, 14. A sentencing

14   hearing is set for December 4, 2020 in this case.

15          3.     Defendant has requested and the Government desires and intends to produce

16   documents and information relevant to defendant’s preparation for that sentencing hearing.

17          4.     The information in this case charges defendant with intentionally devising

18   and participating in a scheme to defraud the United States Department of Veterans Affairs.

19   Specifically, the information charges the defendant submitted materially false applications

20   for Veteran’s Pension and Aid and Attendance benefits in the names of veterans and

21   surviving spouses and diverted the resulting benefits payments to defendant’s control. The

22   documents and information to be provided to defendant include but are not limited to

23   names, contact information, other personal identifying information, medical information,

24   and financial information about these veterans and their surviving spouses (the “Protected
                                                   5
           Case 2:20-cr-00001-JCM-BNW Document 34
                                               32 Filed 10/29/20
                                                        10/26/20 Page 6 of 7
                                                                           8




 1   Information”). The Protected Information is subject to this protective order.

 2          5.      This order is necessary as the dissemination of the Protected Information

 3   could endanger the privacy and financial and medical information of these veterans and

 4   their surviving spouses.

 5          6.      In order to protect the privacy of these veterans and surviving spouses, the

 6   parties intend to restrict access to the following individuals: attorneys for all parties, and any

 7   personnel that the attorneys for all parties consider necessary to assist in performing those

 8   attorneys’ duties in the prosecution or defense of this case, including investigators,

 9   paralegals, retained experts, support staff, and any other individuals specifically authorized

10   by the Court (collectively, the “Covered Individuals”).

11          7.      The Covered Individuals shall be advised of the Protective Order, and as such

12   without leave of Court, the Covered Individuals shall not:

13               a. make copies for, or allow copies of any kind to be made by any other person

14                  of the “Protected Information” in this case;

15               b. allow any other person to read, listen, or otherwise review the “Protected

16                  Information” in this case;

17               c. use the “Protected Information” for any other purpose other than preparing to

18                  defend against or prosecute the charge in the information or any further

19                  superseding information or indictment arising out of this case; or

20               d. attach any “Protected Information” to any of the pleadings, briefs, or other

21                  court filings except to the extent those pleadings, briefs, or filings are filed

22                  under seal or properly compliant with LR IC 6-1.

23          8.      The Protected Information shall be segregated from discovery not containing

24   PII, medical information, and financial information about the veterans and their surviving
                                                      6
           Case 2:20-cr-00001-JCM-BNW Document 34
                                               32 Filed 10/29/20
                                                        10/26/20 Page 7 of 7
                                                                           8




 1   spouses, and Defendant shall only be permitted to review the Protected Information in the

 2   presence of defense counsel who shall retain exclusive possession of the Protected

 3   Information. Defense counsel will ensure that any discovery item left with Defendant is

 4   fully redacted of any Protected Information.

 5          9.       Nothing in this Protective Order is intended to restrict the parties’ use or

 6   introduction of the “Protected Information” as evidence at trial or support in motion

 7   practice. Nothing in this Protective Order is intended to bar or otherwise restrict counsel

 8   from rendering advice to his or her client with respect to the charge in the Information.

 9          10.      The parties shall inform any person to whom disclosure may be made

10   pursuant to this order of the existence and terms of this Court’s order.

11          11.      In the event of an inadvertent disclosure of the Protected Information, the

12   party making or learning of the inadvertent disclosure will immediately:

13                a. Notify the person to whom the disclosure was made that it contains Protected

14                   Information subject to a Protective Order;

15                b. Make all reasonable efforts to preclude dissemination or use of the Protected

16                   Information by the person to whom disclosure was inadvertently made;

17                c. Notify the Government and other parties of the identity of the person to

18                   whom the disclosure was made, the circumstances surrounding the disclosure,

19                   and the steps taken to ensure against further dissemination or use of the

20                   information; and

21                d. Notify the Court in writing under seal.

22   ///
                                                          IT IS SO ORDERED
23   ///                                                  DATED: 1:38 pm, October 29, 2020

24   ///
                                                      7
                                                          BRENDA WEKSLER
                                                          UNITED STATES MAGISTRATE JUDGE
